 564DECISIONSOF NATIONALLABOR RELATIONS BOARDAd-Press CorporationandInternationalPrintingPressmen andAssistants' Union of North America, Local 64, AFL-CIO, Pe-tioner.Case No. 6-RC-1959. November 21,1957DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held in this case before DonaldJ.Myers, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in both letterpress and offset printingoperations.The Petitioner seeks to represent all its pressroom em-ployees; this includes pressmen (both letterpress and offset), presshelpers, collator operators, and helpers.The Intervenor seeks a unitof offset pressmen and helpers. Should the Board find the latter unitappropriate, the Petitioner desires to appear upon the ballot in anyelections directed.The Employer takes no definite position, butappears to favor two units. There is no significant history of collectivebargaining.The Employer's presses, both letterpress and offset, are in the sameroom, as is the collator, a type of cutting and binding machine. In-cluded in the offset presses is one called the Trailblazer, which is usedonly for certain jobs, and operates mainly from Friday afternoon toMonday morning. The Employer's pressmen and helpers are for themost part regularly assigned to a specific machine.Thus, there arethree individuals who work regularly and exclusively as offset press-men.There are six individuals who work as letterpress operators.'Amalgamated Lithographers of America, Local 24, AFL-CIO, herein called the Inter-venor, was permitted to intervene at the hearing upon a sufficient showing of interest.119 NLRB No. 67. AD-PRESS CORPORATION565However, because of the weekend operation of the Trailblazer press,the Employer uses two of the letterpressmen as offset operators onthat press.It also employs two part-time employees who work onlyon weekends as helpers on this machine.In addition, one employeewho works full-time as a station wagon driver during the week,works part-time as an offset helper on weekends.The Board has held that absent unusual circumstances,'employeesengaged in the lithographic(offset)process constitute an appropriateunit3We do not believe that the slight amount of dual function bytwo letterpressmen in this case is sufficient to change that holdinghere.Accordingly,we find that the letterpressmen and offset press-men may constitute separate appropriate units.Withrespect to the composition of the two units, we do not believethat the collator operators or helpers or the truck and station wagondrivers properly belong in either unit.The collator is essentially abinding and cutting machine unconnected with the pressman's craft.As to the drivers,they are predominantly engaged in work uncon-nected with that of either kind of press.We therefore exclude theseemployees.4There remains to be considered the placement of Hertrick andSummers,who are classified as letterpressmen,but do some offsetwork on weekends.As to Hertrick,it is clear that he can make, andhas made, effective recommendations as to hire and discharge.Accord-ingly, we exclude him as a supervisor within the meaning of the Act.As to Summers,he spends his time predominantly in letterpress workand we therefore include him in that unit.In accord with the foregoing,we shall direct that separate electionsbe held in the following appropriate units of employees of the Em-ployer at its Pittsburgh,Pennsylvania,plant :(a)All offset pressmen and helpers,excluding the station wagondriver, all other employees,guards, watchmen,and supervisors asdefined in the Act.(b)All letterpressmen and helpers,excluding collator helpers andoperators,the truckdriver,the working foreman, all other employees,guards, watchmen,and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]2 For which, seePacificPress,Inc.,66 NLRB 458.2Robinson Printers, Inc.,118 NLRB 518.4 SeeNewport News Forms Company, Incorporated,110 NLRB 471.